DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 29 January 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization Publication WO 2013/016730 A1 by Maljkovic et al (Mal1) or World Intellectual Property Organization Publication WO 2006/094987 A1 by Maljkovic et al (Mal2).
Regarding claim 1, Mal1 and/or Mal2 discloses an ammunition article comprising: a polymer cartridge case formed of a polymer composition comprising a thermoplastic polymer, the polymer cartridge case having a first end, an opposing second end, and a chamber disposed between the first end and the second end for receiving a propellant; a projectile attached to the first end of the polymer cartridge case; a metal base insert joined to the second end of the polymer cartridge case; and a primer carried by the metal base insert; wherein the metal base insert and the polymer cartridge case remain joined together as a single piece assembly upon loading, firing and removal from a chamber of a firearm for a polymer case temperature of -65°F (-54°C) to 165°F (74°C) (See Figures, clearly illustrated, at least Mal1 Paragraphs 0036-0042, and at least Mal2 Pages 12-17, understood to be the usage temperatures of ammunition as indicated by Mal1 in at least Paragraph 0036).
Regarding claim 9, Mal2 further discloses wherein the polymer composition comprises a thermoplastic elastomer (See at least Page 14).
Regarding claim 14, Mal1 and/or Mal2 further discloses wherein the polymer composition further comprises a filler, a reinforcing agent, an antioxidant, a heat stabilizer, a UV stabilizer, a plasticizer, a lubricant, a mold release agent, an antistatic agent, a colorant, a surface effect additive, a radiation stabilizer, an anti-drip agent, a flame retardant, or a combination comprising at least one of the foregoing (See at least Mal1 Paragraph 0012 or Mal2 Page 13).
Regarding claim 15, Mal1 further discloses wherein the polymer cartridge case is a reused or recycled cartridge case after the ammunition article had been through a single or more firing events (See at least Paragraph 0046).
Regarding claim 16, Mal1 and/or Mal2 further discloses wherein the polymer cartridge case is an injection molded, compression molded, extruded, blow molded, a rotational molded, an injection blow molded, stretch blow molded, or thermoformed cartridge case (See at least Mal1 Paragraph 0039 or Mal2 Page 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2-8, 10-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mal1 or Mal2.
Regarding claims 2-8, Mal1 and/or Mal2 further implicitly disclose 
[Claim 2] where the polymer composition exhibits one or more of the following tensile elongation to break at -40°F (-40°C) based on an ASTM type V tensile bar determined in accordance with ASTM D638-08: greater than 60% at a strain rate of 480 mm/min; greater than 50% at a strain rate of 4800 mm/min; or greater than 40% at a strain rate of 48000 mm/min;
[Claim 3] where the polymer composition exhibits one or more of the following tensile elongation to break at 165°F (74°C) based on an ASTM type V tensile bar determined in accordance with ASTM D638-08: greater than 150% at a strain rate of 480 mm/min; greater than 100% at a strain rate of 4800 mm/min; or greater than 70% at a strain rate of 48000 mm/min;
[Claim 4] where the polymer composition exhibits one or more of the following tensile yield strength based on an ASTM type V tensile bar determined in accordance with ASTM D638-08: greater than 9,000 psi at -40°F (-40°C) at a strain rate of 480 mm/min; greater than 7,000 psi at 74°F (23°C) at a strain rate of 480 mm/min; or greater than 5,000 psi at 165°F (74°C) at a strain rate of 480 mm/min;
[Claim 5] where the polymer composition exhibits one or more of the following tensile modulus based on an ASTM type V tensile bar determined in accordance with ASTM D638-08: greater than 300,000 psi at -40°F (-40°C) at a strain rate of 480 mm/min; greater than 220,000 psi at 74°F (23°C) at a strain rate of 480 mm/min; or greater than 180,000 psi at 165°F (74°C) at a strain rate of 480 mm/min;
[Claim 6] wherein the polymer composition has a ductility of at least 80% determined in accordance with ASTM D256 with a 0.125 inch (3.18 mm) thickness test specimen and 5.5 lbf/ft pendulum at -40°F (-40°C);
[Claim 7] wherein the polymer composition has a storage modulus change of less than 45% from -65°F(-54°C) to 650F(74°C) at a heating rate of 20°C per minute as measured using a Dynamic Mechanical Analyzer in accordance with ASTM D5026 on an izod impact bar; and
[Claim 8] wherein the polymer composition has a heat deflection temperature of greater than 230°F (110°C) determined in accordance with ASTM D648 at 264 psi (1.8MPa) with a un- annealed sample having a thickness of 0.125 inch (3.18 mm);
(The above-mentioned properties appear to be possessed by the materials listed in each of the references as indicated in the instant specification, implicitly understood to be inherent properties of the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 10, Mal1 further implicitly discloses wherein the polymer composition comprises a polycarbonate, polycarbonate copolymer, a polysulfone, a polyphenylsulfone-fluoropolymer copolymer, a fluoropolymer, a siloxane-polyphenylsulfone copolymer, a polyaryletherketone-polyphenysulfone copolymer, a polyetherimide, a siloxane-polyetherimide copolymer, or a combination comprising at least one of the foregoing (See at least Paragraph 0039, implicitly understood to be a composition in the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 11, Mal1 further implicitly discloses wherein the polymer composition comprises a polycarbonate-polysiloxane copolymer, a siloxane-polyester-polycarbonate copolymer, or a combination comprising at least one of the foregoing, optionally in combination with a fluoropolymer (See at least Paragraph 0039, implicitly understood to be a composition in the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 12, Mal1 further implicitly discloses wherein the polycarbonate-polysiloxane copolymer, the siloxane-polyester-polycarbonate copolymer, or both have siloxane units of the formula 

    PNG
    media_image1.png
    284
    639
    media_image1.png
    Greyscale

or a combination thereof, wherein E has an average value of 5 to 100 (See at least paragraph 0039, implicitly understood to be a composition in the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 13, Mal1 further implicitly discloses wherein the polycarbonate-polysiloxane copolymer has a siloxane content of 10 to 50 wt% based on the total weight of the polycarbonate-polysiloxane (See at least paragraph 0039, implicitly understood to be a composition in the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 17, Mal1 and/or Mal2 further implicitly discloses wherein the polymer composition having a density of less than 1.35 determined in accordance with ASTM D792 (The above-mentioned properties appear to be possessed by the materials listed in each of the references as indicated in the instant specification, implicitly understood to be inherent properties of the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 18, Mal1 and/or Mal2 further implicitly discloses wherein the polycarbonate- polysiloxane copolymer is present in an amount effective to provide a siloxane content of 0.3 to less than 5 wt% based on the total weight of the polymer composition (The above-mentioned properties appear to be possessed by the materials listed in each of the references as indicated in the instant specification, implicitly understood to be inherent properties of the family of products covered by the trademark Lexan or Lexan EXL).
Regarding claim 19, Mal1 further implicitly discloses wherein the polycarbonate- polysiloxane copolymer, the siloxane-polyester-polycarbonate copolymer, or both have siloxane units of the formula

    PNG
    media_image2.png
    96
    343
    media_image2.png
    Greyscale

wherein E has an average value of 20 to 80, or 30 to 70 (See at least paragraph 0039, implicitly understood to be a composition in the family of products covered by the trademark Lexan or Lexan EXL).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641